DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 19 and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 5477506).

With respect to claim 1, Allen discloses a sensor probe (fig.3 #10) comprising: 
a microphone assembly (fig.3 #24) having a portion configured to receive audio signals (col.4 ln.12-17); and 
a nosecone (fig.3 #18,20) associated with the microphone assembly and configured to shield the portion of the microphone assembly from noise generated by direct impact of an airflow for a plurality of local flow angles, the nosecone defining a tip (fig.3 #18) and a body portion (fig.3 #20)(col.4 ln.22-46), wherein: 
a diameter of the body portion of the nosecone is smaller than a length of the nosecone (col.4 ln.23-33; as shown in fig.3B the diameter “D” of the body #20 is smaller than the length #30L of the nosecone shown in fig.3A); 
the nosecone is configured to mitigate drag of the sensor probe in the airflow (col.5 ln.11-16; the shape of the nosecone prevents disturbances or drag from propagating downstream), and 
the microphone assembly is positioned rearward of the tip and downstream of the nosecone (See fig.3A).

With respect to claim 2, Allen discloses the sensor probe of claim 1, wherein the nosecone is configured to maintain an acoustic pathway for the audio signals between the portion of the microphone assembly and an external environment of the sensor probe (col.4 ln.12-21; screen #26 provides an acoustic pathway between the microphone #24 and an external environment).

With respect to claim 3, Allen discloses the sensor probe of claim 2 wherein: the nosecone defines an internal volume (col.4 ln.34 “hollow”) and includes a plurality of slits (fig.3 #26) in fluid communication with the internal volume; the portion of the microphone assembly is arranged to be in fluid communication with the internal volume, and the plurality of slits define the acoustic pathway between the external environment and the portion of the microphone assembly (col.4 ln.12-21; screen #26 provides a plurality of slits to provide an acoustic pathway for communication between the internal volume of the nosecone and an external environment).

With respect to claim 4, Allen discloses the sensor probe of claim 3, wherein the nosecone is configured to mitigate a transition or separation of the airflow until downstream of the plurality of slits, for the plurality of local flow angles (col.5 ln.41-67, col.6 ln.1-5; as shown in fig.2C an optimal transition point for fluid flow is designed for downstream of the screen #26).

With respect to claim 6, Allen discloses the sensor probe of claim 2, wherein the nosecone comprises an acoustically transparent material (fig.3 #26) that defines the acoustic pathway between the external environment and the portion of the microphone assembly (col.4 ln.12-21; screen #26 is an acoustically transparent material that provides an acoustic pathway between the microphone #24 and an external environment).

With respect to claim 8, Allen discloses the sensor probe of claim 1, wherein: the tip is configured to receive the airflow for the plurality of local flow angles, and the nosecone further comprises: a transition portion (fig.2B #22) extending from the tip, wherein the tip and the transition portion cooperate to establish a flow transition point of the airflow for the plurality of local flow angles (col.5 ln.41-67, col.6 ln.1-5).

With respect to claim 19, Allen discloses an aircraft comprising: 
one or more sensor probes (fig.3 #10)  configured to detect an audio signal, the one or more sensor probes comprising: 
a nosecone including a tip (fig.3 #18) and a body portion (fig.3 #20), wherein a diameter of the body portion of the nosecone is smaller than a length of the nosecone (col.4 ln.23-33; as shown in fig.3B the diameter “D” of the body #20 is smaller than the length #30L of the nosecone shown in fig.3A) and the nosecone is configured to mitigate drag of the sensor probe in the airflow (col.5 ln.11-16; the shape of the nosecone prevents disturbances or drag from propagating downstream); and 
a microphone (fig.3 #24) positioned rearward of the tip and downstream of the nosecone (col.4 ln.12-17); wherein the one or more sensor probes are configured to receive an airflow for a plurality of local flow angles and reduce noise from direct flow for the audio signal (see Abstract: the nosecone reduces unwanted noise associated with fluid flow).

With respect to claim 38, Allen discloses the sensor probe of claim 1, wherein the nosecone comprises a barrier material (fig.3 #26) configured to attenuate unwanted signals and allow transmission of desired signals to the microphone assembly (col.6 ln.6-28 screen #26 is a barrier material that attenuates noise).

With respect to claim 39, Allen discloses the sensor probe of claim 2, wherein the body portion comprises an acoustically transparent material that defines a respective portion of the acoustic pathway (col.4 ln.12-21; screen #26 is an acoustically transparent material that provides an acoustic pathway between the microphone #24 and an external environment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5477506) in view of Drever (US 4966252).

With respect to claim 10, Allen discloses the sensor probe of claim 1, however does not disclose expressly wherein the nosecone comprises a hydrophobic material. 
Drever discloses a sensor probe (figs. 1-4) comprising a nosecone (fig.1 #28,30) of a hydrophobic material (col.3 In.19-43; housing #12,28 and 30 are made of a hydrophobic material, such as steel, aluminum, titanium or plastics).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a hydrophobic material in the nosecone of Allen, as performed by Drever. The motivation for doing so would have been to use a material that is comprises water repellant properties.

Claim(s) 12-15, 20-21, 36-37 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5477506) in view of Halliday et al (US 4428549).

With respect to claim 12, Allen discloses the sensor probe of claim 1, however does not disclose expressly further comprising a microphone assembly mount downstream of the nosecone and configured to mount the microphone assembly substantially perpendicular to a direction of the airflow encountered by the nosecone.
Halliday discloses a sensor probe assembly mount (fig.2 #25,28; fig.3) for mounting a sensor probe (fig.2 #13) to wing (fig.1 #11) of an aircraft (fig.1 #10); wherein the assembly mount includes and alignment feature (fig.3 #15) to rotationally position the sensor probe relative to a centerline of the probe using an actuator (col.2 ln.22-68; col.3 ln.1-14). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the sensor probe of Allen to an aircraft wing using the assembly mount of Halliday. The motivation for doing so would have been to capture sound in fluid flow during flight of an aircraft. 

With respect to claim 13, Allen discloses the sensor probe of claim 12, however does not disclose expressly wherein the microphone assembly mount includes an alignment feature configured to rotationally position the microphone assembly relative to a centerline of the nosecone.
Halliday discloses a sensor probe assembly mount (fig.2 #25,28; fig.3) for mounting a sensor probe (fig.2 #13) to wing (fig.1 #11) of an aircraft (fig.1 #10); wherein the assembly mount includes and alignment feature (fig.3 #15) to rotationally position the sensor probe relative to a centerline of the probe using an actuator (col.2 ln.22-68; col.3 ln.1-14). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the sensor probe of Allen to an aircraft wing using the assembly mount of Halliday. The motivation for doing so would have been to capture sound in fluid flow during flight of an aircraft. 

With respect to claim 14, Allen discloses the sensor probe of claim 12, however does not disclose expressly wherein the microphone assembly mount is configured to rotationally position the microphone assembly in response to a local flow angle of the airflow.
Halliday discloses a sensor probe assembly mount (fig.2 #25,28; fig.3) for mounting a sensor probe (fig.2 #13) to wing (fig.1 #11) of an aircraft (fig.1 #10); wherein the assembly mount includes and alignment feature (fig.3 #15) to rotationally position the sensor probe relative to a centerline of the probe using an actuator (col.2 ln.22-68; col.3 ln.1-14). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the sensor probe of Allen to an aircraft wing using the assembly mount of Halliday. The motivation for doing so would have been to capture sound in fluid flow during flight of an aircraft. 

With respect to claim 15, Allen discloses the sensor probe of claim 14, however does not disclose expressly further comprising an actuator configured to actively rotationally position the microphone assembly based on a detection of the local flow angle.
Halliday discloses a sensor probe assembly mount (fig.2 #25,28; fig.3) for mounting a sensor probe (fig.2 #13) to wing (fig.1 #11) of an aircraft (fig.1 #10); wherein the assembly mount includes and alignment feature (fig.3 #15) to rotationally position the sensor probe relative to a centerline of the probe using an actuator (col.2 ln.22-68; col.3 ln.1-14). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the sensor probe of Allen to an aircraft wing using the assembly mount of Halliday. The motivation for doing so would have been to capture sound in fluid flow during flight of an aircraft. 

With respect to claim 20, Allen discloses the aircraft of claim 19, however does not disclose expressly wherein at least one of the one or more sensor probes is positioned substantially inside the aircraft.
Halliday discloses a sensor probe assembly mount (fig.2 #25,28; fig.3) for mounting a sensor probe (fig.2 #13) to wing (fig.1 #11) of an aircraft (fig.1 #10) wherein the probe assembly is substantially inside the aircraft (see fig.2).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the sensor probe of Allen to an aircraft wing using the assembly mount of Halliday. The motivation for doing so would have been to capture sound in fluid flow during flight of an aircraft. 

With respect to claim 21, Allen discloses the aircraft of claim 19, however does not disclose expressly wherein at least one of the one or more sensor probes extend from a portion of the aircraft.
Halliday discloses a sensor probe assembly mount (fig.2 #25,28; fig.3) for mounting a sensor probe (fig.2 #13) to wing (fig.1 #11) of an aircraft (fig.1 #10); wherein the assembly mount includes and alignment feature (fig.3 #15) to rotationally position the sensor probe relative to a centerline of the probe using an actuator (col.2 ln.22-68; col.3 ln.1-14). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the sensor probe of Allen to an aircraft wing using the assembly mount of Halliday. The motivation for doing so would have been to capture sound in fluid flow during flight of an aircraft. 

With respect to claim 36, Allen discloses the sensor probe of claim 1, wherein the sensor probe is coupled to an aircraft, wherein the tip of the nosecone is oriented towards a direction of flight of the aircraft.
Halliday discloses a sensor probe assembly mount (fig.2 #25,28; fig.3) for mounting a sensor probe (fig.2 #13) to wing (fig.1 #11) of an aircraft (fig.1 #10); wherein the assembly mount includes and alignment feature (fig.3 #15) to rotationally position the sensor probe relative to a centerline of the probe using an actuator (col.2 ln.22-68; col.3 ln.1-14). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the sensor probe of Allen to an aircraft wing using the assembly mount of Halliday. The motivation for doing so would have been to capture sound in fluid flow during flight of an aircraft. 

With respect to claim 37, Allen discloses the sensor probe of claim 36, wherein the tip of the nosecone is configured to mitigate drag on the aircraft and a transition portion (fig.2B #22) extending rearward from the tip is angled to gradually part air during flight of the aircraft (col.5 ln.41-67, col.6 ln.1-5).

With respect to claim 41, Allen discloses the sensor probe of claim 1, however does not disclose expressly further comprising: an elongated member configured to couple to a wing of an aircraft, wherein the elongated member has a length larger than a length of the nosecone; and a nosecone mount coupled to the nosecone and microphone assembly and configured to secure the nosecone and microphone assembly to an end portion of the elongated member.
Halliday discloses a sensor probe assembly mount having an elongated member (fig.2 #25) for mounting a sensor probe (fig.2 #13) to wing (fig.1 #11) of an aircraft (fig.1 #10); wherein the assembly mount includes and alignment feature (fig.3 #15) to rotationally position the sensor probe relative to a centerline of the probe using an actuator (col.2 ln.22-68; col.3 ln.1-14). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the sensor probe of Allen to an aircraft wing using the assembly mount of Halliday. The motivation for doing so would have been to capture sound in fluid flow during flight of an aircraft. 

With respect to claim 42, Allen discloses the aircraft of claim 19, however does not disclose expressly further comprising: a first wing and a second wing coupled to the fuselage, wherein the one or more sensor probes comprise a first sensor probe and a second sensor probe, wherein the first sensor probe is coupled to the first wing and the second sensor probe is coupled to the second wing.
Halliday discloses a sensor probe assembly mount for an aircraft comprising: a first wing and a second wing coupled to the fuselage, wherein the one or more sensor probes comprise a first sensor probe and a second sensor probe, wherein the first sensor probe is coupled to the first wing and the second sensor probe is coupled to the second wing (See fig.1).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the sensor probe of Allen to an aircraft wing using the assembly mount of Halliday. The motivation for doing so would have been to capture sound in fluid flow during flight of an aircraft. 

With respect to claim 43, Allen discloses the sensor probe of claim 1, however does not disclose expressly further comprising a mounting tube configured to secure the sensor probe to aircraft, wherein the microphone assembly and nosecone are secured to a terminal end portion of the mounting tube and are oriented to extend towards a front area of the aircraft.
Halliday discloses a sensor probe assembly mount for an aircraft comprising a mounting tube (fig.2 #25) configured to secure the sensor probe to aircraft, wherein the microphone assembly and nosecone are secured to a terminal end portion of the mounting tube and are oriented to extend towards a front area of the aircraft (col.2 ln.22-68; col.3 ln.1-14). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the sensor probe of Allen to an aircraft wing using the assembly mount of Halliday. The motivation for doing so would have been to capture sound in fluid flow during flight of an aircraft. 

Allowable Subject Matter
Claims 26, 29 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer (US 5339287) discloses an airborne sensor for listening to acoustic signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654